225 F.2d 482
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, LOCAL 618.
No. 15390.
United States Court of Appeals Eighth Circuit.
August 9, 1955.

On Petition for Enforcement of Order of National Labor Relations Board.
Marcell Mallett-Prevost, Asst. General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.